J-S06031-18
J-S06032-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: G.E.R., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :         PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: R.S., MOTHER             :        No. 2743 EDA 2017

             Appeal from the Order Entered August 15, 2017
          in the Court of Common Pleas of Philadelphia County,
             Family Court at No(s): CP-51-AP-0000729-2017

 IN THE INTEREST OF: G.M., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :         PENNSYLVANIA
                                     :
                                     :
                                     :
                                     :
                                     :
 APPEAL OF: R.S., MOTHER             :        No. 2745 EDA 2017

             Appeal from the Order Entered August 15, 2017
          in the Court of Common Pleas of Philadelphia County,
             Family Court at No(s): CP-51-DP-0002269-2013
J-S06031-18
J-S06032-18

    IN THE INTEREST OF: G.E.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: E.R., FATHER                    :      No. 2747 EDA 2017

                 Appeal from the Order Entered August 15, 2017
              in the Court of Common Pleas of Philadelphia County,
                Family Court at No(s): CP-51-AP-0000729-2017,
                             CP-51-DP-0002269-2013

BEFORE: BOWES, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                FILED MAY 17, 2018

       R.S. (“Mother”) and E.R. (“Father”) appeal from the Decrees1 granting

the Petitions filed by the Philadelphia Department of Human Services (“DHS”

or “the Agency”) involuntarily terminating their parental rights to their minor

daughter, G.E.R., a/k/a G.M. (“Child”) (born in February 2011), under the

Adoption Act, 23 Pa.C.S.A. § 2511, and changing the permanency goal for

Child to adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351.2 We affirm.

       In its Opinion, the trial court set forth the following factual and

procedural history:


____________________________________________


1 The trial court terminated the parental rights of Mother and Father in
separate Decrees. Because these consecutively-listed appeals arise from the
same set of facts and raise similar challenges to the Decrees, we consolidated
the appeals for disposition.

2The trial court also terminated the parental rights of any unknown father to
Child. No such unknown father has filed an appeal from the termination of his
parental rights, nor is any such individual a party to the present appeal.

                                           -2-
J-S06031-18
J-S06032-18

           On May 25, 2013, the family became known to [DHS]
     through a General Protective Services (GPS) report alleging that
     Child’s older sibling was being sexually inappropriate with a
     younger sibling. The GPS Reports also alleged that Mother had
     substance abuse issues.       (Statement of Facts: Petition to
     Terminate Parental Rights Paragraph A). DHS later learned that
     on February 11, 2013, Father was arrested and charged with
     Aggravated Assault, Simple Assault, and Recklessly Endangering
     Another Person. (Statement of Facts: Petition to Terminate
     Parental Rights Paragraph B).

           On October 3, 2013, the Community Umbrella Agency
     (“CUA”)[] visited the family home. During this visit, testimony
     revealed that Mother was impatient with Child and her siblings and
     easily agitated by them.      (Statement of Facts: Petition to
     Terminate Parental Rights Paragraph I). Thereafter, from October
     4, 2013 through October 8, 2013, Mother was hospitalized at
     Temple University Hospital for mental health treatment.
     (Statement of Facts: Petition to Terminate Parental Rights
     Paragraph J). After Mother left the hospital, CUA learned that
     Mother was addicted to phencyclidine (“PCP”)[,] that Mother sold
     her food stamps for drugs[,] that Mother was selling drugs from
     her home[,] and that Child’s other siblings were truant at school.
     (Statement of Facts: Petition to Terminate Parental Rights
     Paragraph M).

            On October 18, 2013, CUA contacted the father of Child’s
     siblings and requested that he remove his children from Mother’s
     home. [Child] remained with Mother at her home. (Statement of
     Facts: Petition to Terminate Parental Rights Paragraph AP).
     Thereafter, DHS learned that Father [] was convicted of the
     aforementioned crimes and sentenced to one and a half to three
     years [of] incarceration followed by three years [of] probation.
     (Statement of Facts: Petition to Terminate Parental Rights
     Paragraph S).

            On November 14, 2013, DHS filed an urgent dependency
     [P]etition on behalf of Child. The adjudicatory hearing was held
     on November 22, 2013, before the Honorable Jonathan Irvine[,]
     who adjudicated Child dependent and committed Child to DHS. It
     was reported to the [c]ourt that Father was incarcerated at the
     State Correctional Institute at Houtzdale. (Statement of Facts:
     Petition to Terminate Parental Rights Paragraph U).


                                   -3-
J-S06031-18
J-S06032-18

            Throughout the involvement of the DHS/CUA, the court held
     regularly scheduled Permanency Review hearings to monitor the
     family’s compliance with all court orders and the Single Case Plan
     (“SCP”). (Statement of Facts: Petition to Terminate Parental
     Rights Paragraph W). Throughout CUA’s involvement, regularly
     scheduled SCP meetings were held to assist the family with
     meeting all objectives and to provide any and all appropriate
     services as an aid to facilitate reunification. (Statement of Facts:
     Petition to Terminate Parental Rights Paragraph X).

            On May 3, 2017, CUA held [an] SCP meeting. The parental
     objectives identified for Mother were (1) to work toward achieving
     stability; (2) to be complaint [sic] with random drug screens; (3)
     to re-engage in substance abuse treatment; (4) to comply with
     mental health treatment and all other related services; (5) to
     comply with weekly supervised visits at the provider agency; (6)
     to refrain from using any illegal substance; and (7) to participate
     in parenting classes. [The parental objectives identified for Father
     were (1) to comply with prisons facility regulations and programs;
     (2) to comply with prison visits with [Child]; and (3) to provide
     CUA with proof concerning the completion of parenting classes and
     substance abuse treatment. (Statement of Facts: Petition to
     Terminate Parental Rights Paragraph LL).]

Trial Court Opinions (Mother and Father), 10/11/17, at 2-4 (footnotes

omitted).

     On July 17, 2017, DHS filed a Petition to change the permanency goal

for Child to adoption. Moreover, on July 18, 2017, DHS filed a Petition to

involuntarily terminate the parental rights of Mother and Father to Child. On

August 15, 2017, the trial court held a hearing on the termination and goal

change Petitions. Mother and Father were present at the hearing. They were

represented by separate counsel, who were also present.        Lee Kuhlmann,

Esquire, was present as the guardian ad litem for Child, as was the Child

Advocate, Michael Graves, Esquire. DHS presented the testimony of Shaniqua




                                    -4-
J-S06031-18
J-S06032-18


Thomas (“Thomas”), the CUA, Case Manager, and Reynaldo Dabina, the CUA

case aide. See N.T., 8/15/17, at 3.

      After the hearing, on August 15, 2017, the trial court involuntarily

terminated the parental rights of Mother to Child pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), and (8), and (b); and of Father to Child pursuant to

23 Pa.C.S.A. § 2511(a)(1), (2), and (b); and changed Child’s goal to adoption,

pursuant to 42 Pa.C.S.A. § 6351.

      Father and Mother each filed timely Notices of Appeal, along with

Concise Statements of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issues:

      1. Did the [t]rial [c]ourt commit reversible error, when it
      involuntarily terminated Mother’s parental rights where such
      determination was not supported by clear and convincing evidence
      under the [A]doption [A]ct, 23 P[a].C.S.A. §[]2511(a)(1), (2), (5)
      and (8)?

      2. Did the [t]rial [c]ourt commit reversible error, when it
      involuntarily terminated Mother’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the … developmental, physical and emotional needs of
      [C]hild[,]   as   required  by   the   [A]doption    [A]ct,   23
      P[a].C.S.A.[]§[]2511(b)?

      3. Did the [t]rial [c]ourt commit reversible error, when it
      terminated Mother’s parental rights and changed [C]hild’s goal to
      adoption[,] as substantial, sufficient, and credible evidence was
      presented at the time of trial which would have substantiated
      denying the Petition for Goal Change?

Mother’s Brief at 4.

      On appeal, Father raises the following issues:


                                      -5-
J-S06031-18
J-S06032-18


      1. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of Father, [] pursuant to 23
      Pa.C.S.A. [§] 2511(a)(1)[,] where Father presented evidence that
      he tried to perform his parental duties while he was
      incarcerated[?]

      2 Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of Father, [] pursuant to 23
      Pa.C.S.A. [§] 2511(a)(2)[,] where Father presented evidence that
      he has remedied his situation by taking parenting and anger
      management counselling and has the present capacity to care for
      [] [C]hild once he is released from prison[?]

      3. Whether the trial court erred and/or abused its discretion by
      terminating the parental rights of Father and changing the goal to
      adoption, pursuant to 23 Pa.C.S.A. [§] 2511(b)[,] where evidence
      was presented that established [that Child] had a close bond with
      [] Father. Additionally, Father consistently visited with [] [C]hild
      and had continuous telephone contact with [] [C]hild for the entire
      time [] [C]hild was in placement. Furthermore, no evidence was
      presented to show it was in [] [C]hild’s best interest to be adopted.
      In fact, [] [C]hild was just moved to a new foster home after
      spending 40 plus months in a kinship care foster home of the
      paternal grandmother[?]

Father’s Brief at 7 (emphasis in original).

      Mother and Father each challenge the sufficiency of the evidence

presented by the Agency. See Mother’s Brief at 9-17; Father’s Brief at 12-

16. Additionally, Mother and Father each assert that the trial court erred in

changing Child’s permanency goal from reunification to adoption.              See

Mother’s Brief at 17-18; Father’s Brief at 7.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

           [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a

                                      -6-
J-S06031-18
J-S06032-18

      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

              [U]nlike trial courts, appellate courts are not equipped to
      make the fact-specific determinations on a cold record, where the
      trial judges are observing the parties during the relevant hearing
      and often presiding over numerous other hearings regarding the
      child and parents. Therefore, even where the facts could support
      an opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (internal citations

omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

                                      -7-
J-S06031-18
J-S06032-18

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a), along

with consideration of section 2511(b). See In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc). With regard to the termination of both Mother’s

and Father’s parental rights, we will consider section 2511(a)(2) and (b).

Section 2511 provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A § 2511(a)(2), (b).




                                     -8-
J-S06031-18
J-S06032-18

       To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003).     The grounds for termination of parental rights under

section 2511(a)(2), due to parental incapacity that cannot be remedied, are

not limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. In re

A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

       Regarding a parent’s incarceration, our Supreme Court has instructed

that

       incarceration is a factor, and indeed can be a determinative factor,
       in a court’s conclusion that grounds for termination exist under
       [section] 2511(a)(2) where the repeated and continued incapacity
       of a parent due to incarceration has caused the child to be without
       essential parental care, control or subsistence and [] the causes
       of the incapacity cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d at 828.         Further, “incarceration neither

compels nor precludes termination of parental rights.” Id.

       The focus in terminating parental rights under section 2511(a) is on the

parent, but it is on the child pursuant to section 2511(b). See In re Adoption

of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). In reviewing the

                                      -9-
J-S06031-18
J-S06032-18

evidence in support of termination under section 2511(b), our Supreme Court

has stated as follows:

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
        welfare of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620
A.2d 481, 485 (Pa. 1993)], this Court held that the determination
        of the child’s “needs and welfare” requires consideration of the
        emotional bonds between the parent and child. The “utmost
        attention” should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances … where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008).

        “[A] parent’s basic constitutional right to the custody and rearing of …

her child is converted, upon the failure to fulfill … her parental duties, to the

child’s right to have proper parenting and fulfillment of [the child’s] potential


                                      - 10 -
J-S06031-18
J-S06032-18

in a permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847,

856 (Pa. Super. 2004) (internal citations omitted). It is well-settled that “we

will not toll the well-being and permanency of [a child] indefinitely.” In re

Adoption of C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726,

732 (Pa. Super. 2008) (noting that a child’s life “simply cannot be put on hold

in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”)).

      With regard to the argument that the trial court improperly terminated

the parental rights of Mother and Father because the evidence did not support

a finding that the requirements of section 2511(a) and (b) were met, the trial

court stated the following:

      Child was adjudicated dependent on November 22, 2013. The
      record demonstrates an ongoing unwillingness of Father and
      Mother to provide care or control for [] Child or to perform any
      parental duties[,] and her failure to remedy the conditions that
      brought [] Child into care.      The documents and testimony
      discussed below provided the [c]ourt clear and convincing
      evidence that termination of parental rights of [] Father and
      Mother would be in the best interests of [] Child.

Trial Court Opinion (Mother), 10/11/17, at 5-6.

      With regard to Mother, the trial court stated as follows:

      [The trial c]ourt found clear and convincing evidence to terminate
      the parental rights of [] Mother pursuant to 23 Pa.C.S.A. §[]
      2511(a)[(2)] … and 23 Pa.C.S.A. § 2511(b).

            Throughout the involvement of the DHS/CUA, the court held
      regularly scheduled Permanency Review hearings to monitor the
      family’s compliance with all court orders and [SCP]. (Statement
      of Facts: Petition to Terminate Parental Rights Paragraph W).
      Throughout CUA’s involvement, regularly scheduled SCP meetings

                                     - 11 -
J-S06031-18
J-S06032-18

     were held to assist the family with obtaining all objectives and to
     provide any and all appropriate services as an aid to facilitate
     reunification. (Statement of Facts: Petition to Terminate Parental
     Rights Paragraph X). On May 3, 2017, CUA held a SCP meeting.
     The parental objectives identified for Mother were (1) to work
     toward achieving stability; (2) to be compliant with random drug
     screens; (3) to re-engage in substance abuse treatment; (4) to
     comply with mental health treatment and all other related
     services; (5) to comply with weekly supervised visits at the
     provider agency; (6) to refrain from using any illegal substance;
     and (7) to participate in parenting classes.

            [Thomas] testified that Mother had failed to meet her SCP
     objectives throughout the history of [] Child’s case. [Thomas]
     testified that Mother’s main SCP objectives were to refrain from
     illegal substance abuse, to comply with visitation schedules, to re-
     engage with mental health and drug treatment and to comply with
     court-order[ed] random drug testing. (N.T. August 15, 2017 Page
     20). [Thomas] testified that Mother failed to maintain sobriety
     and had not taken part in mandatory drug treatment from August
     2016 through July 28, 2017[.] (N.T. August 14, 2017 Page 19-
     20). [Thomas] also testified that Mother was not compliant with
     mental health treatment and that she had not taken part in
     mandatory mental health treatment from August 2016 through
     July 28, 2017. (N.T. August 14, 2017 Page 21). [Thomas]
     testified that Mother brought third parties to visitations[,] which
     was against visitation rules[,] and that[,] during visits[,] Mother
     told Child to not obey her caregivers. (N.T. August 14, 2017 Page
     23). Mother’s failure to remain sober, to attend mental health
     treatment and to visit [] Child in a constructive fashion
     demonstrated that Mother had not reached her SCP objectives.

           As to the current foster home, [Thomas] testified that
     Child’s foster parents had met [] Child’s needs and that [] Child
     was safe[,] and that[,] once [] Child was freed for adoption[,]
     additional resources would be available for pre-adoptive services.
     (N.T. August 14, 2017 Page 23). [Thomas] also testified that the
     termination of [] Mother’s parental rights would not cause
     irreparable harm to [] Child. (N.T. August 14, 2017 Page 26).
     The testimony of [Thomas] was deemed to be credible and
     accorded great weight.

          Based upon this testimony[,] as well as documents entered
     into evidence, [the trial court] found clear and convincing

                                    - 12 -
J-S06031-18
J-S06032-18

     evidence to terminate parental rights of Mother pursuant to 23
     Pa.C.S.A. §[] 2511(a)[(2)] …[,] as she had failed to remedy the
     conditions that brought the Child into care based upon each her
     unwillingness to cooperate with social services and mental health
     treatment. The [c]ourt also found that the termination of the
     [m]other’s parental rights would be in the best interest of[] Child
     pursuant to 23 Pa.C.S.A. § 2511(b).

                               CONCLUSION

           [The trial court], after careful review of the findings of fact
     and the testimony presented during the Termination Hearing on
     August 15, 2017, finds clear and convincing evidence to terminate
     Mother’s parental rights pursuant to 23 Pa.C.S.[A. §] 2511(a)[(2)]
     …. [The trial] court further finds pursuant to 23 Pa.C.S.[A. §]
     2511(b), termination of Mother’s parental rights would not have a
     detrimental effect on []the Child and would be in [] Child’s best
     interest. …

Trial Court Opinion (Mother), 10/11/17 at 5-9 (footnotes omitted).

     With regard to Father, the trial court stated the following:

     [The trial c]ourt found clear and convincing evidence to terminate
     the parental rights of [] Father pursuant to 23 Pa.C.S.A. §[]
     2511(a)[(2)] and 23 Pa.C.S.A. § 2511(b).

            Throughout the involvement of the DHS/CUA, the court held
     regularly scheduled Permanency Review hearings to monitor the
     family’s compliance with all court orders and the [SCP].
     (Statement of Facts: Petition to Terminate Parental Rights
     Paragraph W).        Throughout CUA’s involvement, regularly
     scheduled SCP meetings were held to assist the family with
     obtaining all objectives and to provide any and all appropriate
     services as an aid to facilitate reunification. (Statement of Facts:
     Petition to Terminate Parental Rights Paragraph X). On May 3,
     2017, CUA held a SCP meeting….              The parental objectives
     identified for Father were (1) to comply with prisons facility
     regulations and programs; (2) to comply with prison visits with
     [Child]; and (3) to provide CUA with proof concerning the
     completion of parenting classes and substance abuse treatment.
     (Statement of Facts: Petition to Terminate Parental Rights
     Paragraph LL).


                                    - 13 -
J-S06031-18
J-S06032-18

            [Thomas] testified that Father had failed to meet his SCP
     objective[s] throughout the history of [] Child’s [c]ase. [Thomas]
     testified that these SCP objectives were (1) to complete parenting
     classes and (2) drug and alcohol treatment. (N.T. August 14,
     2017 Page 25). [Thomas] testified that Father had not provided
     verification that he had taken parenting classes or that he had
     completed drug and alcohol treatment. (N.T. August 14, 2017
     Page 29) despite the fact he had been incarcerated for four years
     [sic]. [Thomas] testified that Father had been incarcerated
     throughout [] Child’s life and that [] Child had never lived with []
     Father. (N.T. August 14, 2017 Page 31-32). [Thomas] testified
     that Father had given no indication that there was appropriate
     housing for Father or Child in the event Father was released from
     prison. (N.T. August 14, 2017 Page 23).

            As to the current foster home, [Thomas] testified that
     Child’s foster parents had met [] Child’s needs and that [] Child
     was safe[,] and that[,] once [] Child was freed for adoption[,]
     additional resources would be available for pre-adoptive services.
     (N.T. August 14, 2017 Page 23). [Thomas] was deemed to be
     credible and accorded great weight. Based upon this testimony
     elicited at the Termination Hearing[,] as well as the documents in
     evidence, [the trial court] found clear and convincing evidence to
     terminate [the] parental rights of [] Father pursuant to 23
     Pa.C.S.A. §[] 2511(a)[(2),] as he had failed to remedy the
     conditions that brought [] Child into care[,] based upon his
     unwillingness to cooperate with services offered to complete his
     objectives in prison.     The [trial court] also found that the
     termination of [] Father’s parental rights would be in the best
     interest of [] Child pursuant to 23 Pa.C.S.A. § 2511(b).

                               CONCLUSION

           [The trial court], after careful review of the findings of fact
     and the testimony presented during the Termination Hearing on
     August 15, 2017, finds clear and convincing evidence to terminate
     Father’s parental rights pursuant to 23 Pa.C.S.[A. §]
     2511(a)[(2)]. [The trial] court further finds[,] pursuant to 23
     Pa.C.S.[A. §] 2511(b), termination of Father’s parental rights
     would not have a detrimental effect on [] Child and would be in []
     Child’s best interest. …

Trial Court Opinion (Father), 10/11/17 at 5-8 (footnotes omitted).


                                    - 14 -
J-S06031-18
J-S06032-18

       After a careful review of the record, we agree with the trial court’s

determinations as to both Mother and Father, and discerning no abuse of

discretion or error of law, we affirm on this basis as to Mother’s and Father’s

arguments concerning the sufficiency of the evidence presented by the

Agency.     See Trial Court Opinion (Mother), 10/11/17 at 5-9; Trial Court

Opinion (Father), 10/11/17 at 5-8.

       Finally, we address the change of the permanency goal for Child to

adoption.3 Our standard of review in a dependency case is as follows:

             When we review a trial court’s order to change the
       placement goal for a dependent child to adoption, our standard is
       abuse of discretion. In order to conclude that the trial court
       abused its discretion, we must determine that the court’s
       judgment was manifestly unreasonable, that the court did not
       apply the law, or that the court’s action was a result of partiality,
       prejudice, bias or ill will, as shown by the record. We are bound
       by the trial court’s findings of fact that have support in the record.
       … When the trial court’s findings are supported by competent
       evidence of record, we will affirm even if the record could also
       support the opposite result.

In re N.C., 909 A.2d 818, 822-23 (Pa. Super. 2006) (citations and quotation

marks omitted).

       Placement of and custody issues pertaining to dependent children
       are controlled by the Juvenile Act[,] 42 Pa.C.S.[A.] §§ 6301-65,
       which was amended in 1998 to conform to the federal Adoption
       and Safe Families Act []. The policy underlying these statutes is
       to prevent children from languishing indefinitely in foster care,
       with its inherent lack of permanency, normalcy, and long-term
       parental commitment.
____________________________________________


3We observe that Father did not support his challenge to the change of Child’s
permanency goal to adoption with any discussion in his brief. See Pa.R.A.P.
2119(a). However, we will address the change as it relates to both parents.

                                          - 15 -
J-S06031-18
J-S06032-18


In re A.B., 19 A.3d 1084, 1088 (Pa. Super. 2011) (citation and brackets

omitted).

      On the issue of a placement goal change, this Court has stated as

follows:

      When a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on what
      the parent wants or which goals the parent has achieved. See In
      re Sweeney, 393 Pa. Super. 437, 574 A.2d 690, 691 (1990)
      (noting that “[o]nce a child is adjudicated dependent … the issues
      of custody and continuation of foster care are determined by the
      child’s best interests”). Moreover, although preserving the unity
      of the family is a purpose of [the Juvenile Act], another purpose
      is to “provide for the care, protection, safety, and wholesome
      mental and physical development of children coming within the
      provisions of this chapter.”       42 Pa.C.S.[A.] § 6301(b)(1.1).
      Indeed, “[t]he relationship of parent and child is a status and not
      a property right, and one in which the state has an interest to
      protect the best interest of the child.” In re E.F.V., 315 Pa.
      Super. 246, 461 A.2d 1263, 1267 (1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006); see also In the Matter

of S.B., 943 A.2d 973, 978 (Pa. Super. 2008) (stating that “[s]afety,

permanency, and well-being of the child must take precedence over all other

considerations.” (citation omitted; emphasis in original)).

      Upon review, we conclude that competent evidence in the record

supports the trial court’s change of permanency goal for Child to adoption.

Having already determined that it is in Child’s best interest to terminate

Mother’s and Father’s parental rights, we also agree that it is in Child’s best

interest to change Child’s permanency goal to adoption.

      Decrees affirmed.

                                     - 16 -
J-S06031-18
J-S06032-18

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/18




                          - 17 -